Title: From George Washington to the Board of War, 3 August 1780
From: Washington, George
To: Board of War


					
						Gentlemen
						Head Quarters Peekskill 3d Augt 1780
					
					I have been honored with yours of the 27th ulto with Copy of the estimate of Ordnance Stores laid before Congress with their Resolution thereon. I should be happy to see the quantity voted procured in time, but I very much fear that none of the Furnaces, to which General Knox is directed to apply, except Faesh’s, are in Blast, and should that be the

case, it will be some Months before they can with every exertion be set to Work—But supposing the Shott and shells cannot be got ready for the shortly expected operations, I would recommend to the Board to procure them nevertheless as soon as possible—A false hope that each Campaign would be the last, has been the principal cause of our being constantly unprovided with military apparatus of every kind in due time, and from present appearances we have no reason to think that the present Campaign will end the War—Upon the whole then, I would recommend to the Board not to restrict themselves to the Estimate, but to provide to the utmost of the means with which they are furnished, and to the extent of their Credit and influence. Be pleased to believe me when I say that I never had occasion to doubt their exertions and most zealous endeavours for the public good.
					I have written to the Eastern States and engaged a loan of all the powder they can spare. I am informed by the State of Massachusetts that about 15 Tons may be purchased in Boston. I have recommended to the Council to secure it, and I think it will be well for the Board to direct the public Agent there to make a purchase of it. I have the honor to be &.
				